Case 6:19-cv-00035-SEH Document 22 Filed 04/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

HELENA DIVISION
JONATHAN LEVI WILMERT, CV 19-35-H-SEH
Plaintiff,
ORDER OF DISMISSAL
VS.
UNITED STATES OF AMERICA,
Defendant.

 

 

Upon consideration of the joint stipulation for dismissal (doc. 21),

IT IS HEREBY ORDERED that all claims of the Plaintiff, Jonathan Levi
Wilmert, against Defendant, United States of America, are dismissed with
prejudice as fully compromised and settled on the merits, each party to bear their
own costs and expenses.

+
DATED this _@7__ day of April, 2020.

AM E. HADDON
United States District Judge
